DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of May 11, 2022, Applicant, on August 11, 2022, amended claims 1, 4, 6, 9, 15, & 16, canceled claims 7, 8, & 20, and added claims 21-23. Claims 1-6, 9-19, & 21-23 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments are not sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are maintained below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant asserts independent claims 1, 6, and 15, as amended, and the claims that depend thereon, are patent-eligible under 35 U.S.C. § 101. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under prong 1 of Step 2A, claim 1, and similarly claims 2-6, 9-19, & 21-23, recites “linking physical location data and online channel data of entities … comprising: … receive information associated with a plurality of locations, wherein the plurality of locations include at least one in-person location and at least one online location; identify, from the plurality of locations, candidate locations; parse information associated with the candidate locations to identify information for a set of features, wherein the set of features includes at least one of a name, a phone number, a geographic location, a uniform resource locator, a  headquarters address, an entity category, metadata, or transaction data; apply a … model to the information for the set of features for the candidate locations; determine, based on applying the … model, that a score associated with an output of the machine learning model satisfies a threshold,  wherein the score indicates a likelihood that the candidate locations are associated with a same entity;  determine, based on the score, whether the candidate locations are associated with the entity; and add information associated with the candidate locations to a graph associated with the entity if the candidate locations are associated with the entity, wherein the graph provides link information associated with at least one online location associated with the entity and information associated with at least one physical location related to the entity, and wherein the graph comprises links indicating that the at least one online location and the at least one physical location are associated with the same entity.” Claims 1-6, 9-19, & 21-23, in view of the claim limitations, recite the abstract idea of linking locations of entities by receiving information regarding the location, identifying locations of the entities, parsing information regarding the locations of the entities to identify features including name, a phone number, a geographic location, applying a model to determine whether the locations are associated with the entity, determining a score representing the likelihood candidate locations represent the same entity exceeds a threshold, and add the locations to a graph if the locations are associated with the entity, the graph including link information and providing links between locations of entities.
As a whole, each of the limitations above manage sales and marketing activities of merchant and brand entities by identifying if a set for locations are locations of the merchant and/or brand entities and linking the locations that are associated with the merchant and/or brand entities, and further, pursuant to the broadest reasonable interpretation this features manage the personal human behavior, relationships, and transactions of the merchant and brand business entities; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of linking locations of entities by receiving information regarding the location, identifying locations of the entities, parsing information regarding the locations of the entities to identify features including name, a phone number, a geographic location, applying a model to determine whether the locations are associated with the entity, determining a score representing the likelihood candidate locations represent the same entity exceeds a threshold, and add the locations to a graph if the locations are associated with the entity, the graph including link information and providing links between locations of entities could all be reasonably interpreted as a human mentally observing information regarding the entities, a human using judgement to identify and parse the information and determine features of the entities,  a human mentally evaluating the features to apply a model, determine a score whether locations are associated with the entities based on the score satisfying a threshold, and a human adding the links and link information to a graph either mentally or with a pen and paper, and thus, the claims recite a mental process. Accordingly, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system for … in a database, the system comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to” and “machine learning model” in claim 1, “[a] method … in a database, comprising,” “by a device” in claim 6, “[a] non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to” in claim 15, and “database” and “client device” in claims 2, 4, 10, 12-14, 16, & 18;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0070] (discussing the embodiments of the invention are implemented by a device including a bus, a processor, a memory, a storage component) and Margolin (US 20210201186 A1) at [0077] (discussing the invention is implemented using one or more general purpose computer system). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant asserts the cited sections of the applied reference do not disclose or suggest at least, 
determine, based on applying the machine learning mode, that a score associated with an output of the machine learning model satisfies a threshold, 
wherein the score indicates a likelihood that the candidate locations are associated 
with a same entity; 
determine, based on the score, whether the candidate locations are associated with the entity; and 
add information associated with the candidate locations to a graph associated with the entity if the candidate locations are associated with the entity, 
wherein the graph provides link information associated with at least one online 
location associated with the entity and information associated with at least one physical 
location related to the entity, and 
wherein the graph comprises links indicating that the at least one online location and the at least one physical location are associated with the same entity

as recited in amended claim 1, and similarly claims amended 6 and 15. Examiner respectfully disagrees.
	Contrary to Applicant’s assertions, discloses the argued features as follows.
Margolin discloses “determine, based on applying the machine learning model, that a score associated with an output of the machine learning model satisfies a threshold, wherein the score indicates a likelihood that the candidate locations are associated with a same entity”  ([0013]-[0114], [0018], [0035], [0047], [0059]-[0061], for a merchant having an online presence, the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence  (i.e. determine the score output from the ML indicating the likelihood of that candidate locations are a same entity/ the offline location and the online presences are of the same merchant/entity), e.g., in the example in fig. 2-4, the module 200 the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. determining the geographic location as an offline location is associated with the same merchant/entity as the online presence of the merchant/entity, [0014], [0098], wherein each of the merchants/entities have an online presence, wherein some may only have an online presence);
“determine, based on the score, whether the candidate locations are associated with the entity” ([0047], [0060]-[0061], after being trained, the machine learning model predicts a first probability for the entity having an offline presence (i.e. the geographic location retrieved in phase two is deterred to be associated with the entity) and set a first confidence threshold for the first probability, e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. the geographic location of 333 is deterred to be associated with the entity), [0063], since the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is deterred to be associated with the entity), phase four determines whether remaining unlabeled entities are insufficient proximity to label entities as entities with known offline presence, [0016], [0035], wherein the online transaction platform or payment provider may know the geographical locations of each of the merchants, and are labeled for each merchant, and the listed geographical location may correspond to the offline location for the merchant, but he online transaction platform or payment provider may not know whether each of the merchants has an offline presence based on the geographical location information alone, [0056], according to the machine learning process, the previously unlabeled entities are now labeled as having a known offline presence, and their offline presence may be the same location as the geographical location listed in the electronic database); “and 
add the candidate locations to a graph associated with the entity if the candidate locations are associated with the entity, wherein the graph provides link information associated with at least one online location associated with the entity and information associated with at least one physical location related to the entity, and wherein the graph comprises links indicating that the at least one online location and the at least one physical location are associated with the same entity” ([0018], [0047], [0060]-[0061], figs. 2-4 provide graphs that visually illustrate a simplified example of the machine learning process, wherein, in graph 300, 310-312, 320-321, and 330-344 entities are represented as a dot or point in the graph, the module 200 accesses the database that contains data about these entities 310-312, 320-321, and 330-344, and if the first probability for an entity in the graph in fig. 2-4 to be the offline presence of the entity with an online exceeds the first confidence threshold, the entity in the graph in fig. 2-4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address presented in the graphical representation of figs. 2-4, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 on the graph has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in the graph depicted in fig. 4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is added to the graph), [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between variables (i.e. building a Bayesian network comprising the probability of the above locations adds the locations to the Bayesian network graph)).








Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-19, & 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-6, 9-19, & 21-23) recite “linking physical location data and online channel data of entities … comprising: … receive information associated with a plurality of locations, wherein the plurality of locations include at least one in-person location and at least one online location; identify, from the plurality of locations, candidate locations; parse information associated with the candidate locations to identify information for a set of features, wherein the set of features includes at least one of a name, a phone number, a geographic location, a uniform resource locator, a  headquarters address, an entity category, metadata, or transaction data; apply a … model to the information for the set of features for the candidate locations; determine, based on applying the … model, that a score associated with an output of the machine learning model satisfies a threshold,  wherein the score indicates a likelihood that the candidate locations are associated with a same entity;  determine, based on the score, whether the candidate locations are associated with the entity; and add information associated with the candidate locations to a graph associated with the entity if the candidate locations are associated with the entity, wherein the graph provides link information associated with at least one online location associated with the entity and information associated with at least one physical location related to the entity, and wherein the graph comprises links indicating that the at least one online location and the at least one physical location are associated with the same entity.” Claims 1-6, 9-19, & 21-23, in view of the claim limitations, recite the abstract idea of linking locations of entities by receiving information regarding the location, identifying locations of the entities, parsing information regarding the locations of the entities to identify features including name, a phone number, a geographic location, applying a model to determine whether the locations are associated with the entity, determining a score representing the likelihood candidate locations represent the same entity exceeds a threshold, and add the locations to a graph if the locations are associated with the entity, the graph including link information and providing links between locations of entities.
As a whole, each of the limitations above manage sales and marketing activities of merchant and brand entities by identifying if a set for locations are locations of the merchant and/or brand entities and linking the locations that are associated with the merchant and/or brand entities, and further, pursuant to the broadest reasonable interpretation this features manage the personal human behavior, relationships, and transactions of the merchant and brand business entities; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of linking locations of entities by receiving information regarding the location, identifying locations of the entities, parsing information regarding the locations of the entities to identify features including name, a phone number, a geographic location, applying a model to determine whether the locations are associated with the entity, determining a score representing the likelihood candidate locations represent the same entity exceeds a threshold, and add the locations to a graph if the locations are associated with the entity, the graph including link information and providing links between locations of entities could all be reasonably interpreted as a human mentally observing information regarding the entities, a human using judgement to identify and parse the information and determine features of the entities,  a human mentally evaluating the features to apply a model, determine a score whether locations are associated with the entities based on the score satisfying a threshold, and a human adding the links and link information to a graph either mentally or with a pen and paper, and thus, the claims recite a mental process. Accordingly, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system for … in a database, the system comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to” and “machine learning model” in claim 1, “[a] method … in a database, comprising,” “by a device” in claim 6, “[a] non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to” in claim 15, and “database” and “client device” in claims 2, 4, 10, 12-14, 16, & 18;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 9-14, 16-19, & 21-23 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0070] (discussing the embodiments of the invention are implemented by a device including a bus, a processor, a memory, a storage component) and Margolin (US 20210201186 A1) at [0077] (discussing the invention is implemented using one or more general purpose computer system). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 9-14, 16-19, & 21-23 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6, 9-19, & 21-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9-11, 14, 15, 17, 19, & 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Margolin (US 20210201186 A1), hereinafter Margolin.
Regarding claim 1, Margolin discloses a system for linking physical location data and online channel data of entities in a database, the system comprising ([0024], [0035], [0083]-[0084]): 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, configured to ([0024], [0035], [0083]-[0084]): 
receive information associated with a plurality of locations, wherein the plurality of locations include at least one in-person location and at least one online location ([0035], [0052], in a first phase, the program 210 of the module 200 may access an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants (e.g., merchants that own or operate the merchant server 140), wherein the module 200 discussed above may also retrieve data pertaining to non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 from the electronic database, ); 
identify, from the plurality of locations, candidate locations ([0036], [0037], the program 210 of the module 200 may determine that a first subset of the merchants each have a physical presence (e.g., known to operate offline), a second subset of the merchants each have no physical presence (e.g., known to not operate offline), and a third subset of the merchants each have an unknown physical presence (e.g., uncertain whether the merchant operates offline or not) (i.e. identify candidate locations), [0047]-[0048], in phase one, the module 200 discussed above may access an electronic database that contains data about these entities 310-312, 320-321, and 330-344 and retrieve their respective geographical location data corresponding to their actual physical addresses, wherein the entities 330-344 are entities whose offline presence is still unknown at this point (i.e. identify candidate locations)); 
parse information associated with the candidate locations to identify information for a set of features ([0038], the machine learning model 220 of the module 200 trains a machine learning model based on the economic traits of the merchants in the first subset and the second subset, and the machine learning model is trained using the non-geolocation attributes and geolocation data of the merchants, [0058]-[0059], a machine learning model is trained in phase three of the process using the attributes data obtained in phase one of the process, e.g., the economic trait data of the labeled entities, and the data for these entities may be used as the training data for the machine learning model to predict which of the remaining unlabeled entitles  330, 333-334, 337-339, 341 and 343-344 whose offline presence is unknown that have an offline presence), wherein the set of features includes at least one of a name, a phone number, a geographic location, a uniform resource locator, a headquarters address, an entity category, metadata, or transaction data ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of merchants with an online presence); 
apply a machine learning model to the information for the set of features for the candidate locations ([0053], [0058]-[0060], the machine learning model is trained in phase three of the process using the attributes data obtained in phase one of the process, including non-geographical location and geographical location data of entities whose offline presence is unknown (i.e. candidate location), to predict which of the remaining unlabeled entities have an offline presence, e.g., only the entities 330, 333-334, 337-339, 341 and 343-344 still remain in the subset of entities whose offline presence is unknown after phase two, and for each of the remaining unlabeled entities, the machine learning model (after being trained) predicts a first probability for the entity having an offline presence and a second probability of the entity having no offline presence);
determine, based on applying the machine learning model, that a score associated with an output of the machine learning model satisfies a threshold, wherein the score indicates a likelihood that the candidate locations are associated with a same entity  ([0013]-[0114], [0018], [0035], [0047], [0059]-[0061], for a merchant having an online presence, the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence  (i.e. determine the score output from the ML indicating the likelihood of that candidate locations are a same entity/ the offline location and the online presences are of the same merchant/entity), e.g., in the example in fig. 2-4, the module 200 the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. determining the geographic location as an offline location is associated with the same merchant/entity as the online presence of the merchant/entity, [0014], [0098], wherein each of the merchants/entities have an online presence, wherein some may only have an online presence);
determine, based on the score, whether the candidate locations are associated with the entity ([0047], [0060]-[0061], after being trained, the machine learning model predicts a first probability for the entity having an offline presence (i.e. the geographic location retrieved in phase two is deterred to be associated with the entity) and set a first confidence threshold for the first probability, e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. the geographic location of 333 is deterred to be associated with the entity), [0063], since the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is deterred to be associated with the entity), phase four determines whether remaining unlabeled entities are insufficient proximity to label entities as entities with known offline presence, [0016], [0035], wherein the online transaction platform or payment provider may know the geographical locations of each of the merchants, and are labeled for each merchant, and the listed geographical location may correspond to the offline location for the merchant, but he online transaction platform or payment provider may not know whether each of the merchants has an offline presence based on the geographical location information alone, [0056], according to the machine learning process, the previously unlabeled entities are now labeled as having a known offline presence, and their offline presence may be the same location as the geographical location listed in the electronic database); and 
add the candidate locations to a graph associated with the entity if the candidate locations are associated with the entity, wherein the graph provides link information associated with at least one online location associated with the entity and information associated with at least one physical location related to the entity, and wherein the graph comprises links indicating that the at least one online location and the at least one physical location are associated with the same entity ([0018], [0047], [0060]-[0061], figs. 2-4 provide graphs that visually illustrate a simplified example of the machine learning process, wherein, in graph 300, 310-312, 320-321, and 330-344 entities are represented as a dot or point in the graph, the module 200 accesses the database that contains data about these entities 310-312, 320-321, and 330-344, and if the first probability for an entity in the graph in fig. 2-4 to be the offline presence of the entity with an online exceeds the first confidence threshold, the entity in the graph in fig. 2-4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address presented in the graphical representation of figs. 2-4, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 on the graph has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in the graph depicted in fig. 4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is added to the graph), [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between variables (i.e. building a Bayesian network comprising the probability of the above locations adds the locations to the Bayesian network graph)).
Regarding claim 5, Margolin discloses the system of claim 1 (as above), wherein the one or more processors are further configured to: receive transaction data that indicates an in-person location or an online location associated with a transaction ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of merchants with an online presence); identify that the in-person location or the online location associated with the transaction are indicated in the graph associated with the entity  ([0047], [0060]-[0061], after being trained, the machine learning model predicts a first probability for the entity having an offline presence (i.e. the geographic location retrieved in phase two is deterred to be associated with the entity) and set a first confidence threshold for the first probability, e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. the geographic location of 333 is deterred to be associated with the entity), [0063], entity 333 has been added as an entity with a known offline presence); and associate the transaction with the entity and the in-person location or the online location ([0018], [0047], [0060]-[0061], the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence (i.e. by labeling the entity as having an offline presence, the invention associates the geolocation, the online presence, and the merchant), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. adding to the graph (i.e. by labeling the entity as having an offline presence, the invention associates the geolocation, the online presence, and the merchant), [0063], since the entity 333 has been added as an entity with a known offline presence).
Regarding claim 6, Margolin discloses a method of linking physical locations and online locations with a brand in a database, comprising ([0012]): 
receiving, by a device and from one or more data sources ([0024], [0035], [0083]-[0084]), information indicating a plurality of data sets, wherein the plurality of data sets indicate information associated with respective physical locations or online locations ([0035], [0052], in a first phase, the program 210 of the module 200 may access an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants (e.g., merchants that own or operate the merchant server 140), wherein the module 200 discussed above may also retrieve data pertaining to non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 from the electronic database);
identifying, by the device, a data set, from the plurality of data sets, that indicates information associated with an online location ([0014], [0038], in order to determine whether a particular merchant has a an offline presence, the machine learning model 220 of the module 200 uses economic traits, non-geolocation attributes and geolocation data of particular merchants, [0058]-[0059], [0080], in phase three of the process, the process uses the attributes data regarding the entities obtained in phase one of the process, e.g., the economic trait data of the labeled entities, and the data for these entities may be used as the training data for the machine learning model to predict the specific merchants of the remaining unlabeled entitles  330, 333-334, 337-339, 341 and 343-344 whose offline presence is unknown that have an offline presence), wherein the information includes at least one of an entity name, an address, a phone number, a uniform resource locator, an entity identifier, or metadata ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of particular merchants with an online presence);
parsing, by the device, the data set to identify information for a set of features ([0038], the machine learning model 220 of the module 200 trains a machine learning model based on the economic traits of the merchants in the first subset and the second subset, and the machine learning model is trained using the non-geolocation attributes and geolocation data of the merchants, [0052]-[0053], [0058]-[0059], a machine learning model is trained in phase three of the process using the attributes data obtained in phase one of the process, e.g., the economic trait data, geographic data, and non-geographic data of the labeled entities, and the data for these entities may be used as the training data for the machine learning model to predict which of the remaining unlabeled entitles  330, 333-334, 337-339, 341 and 343-344 whose offline presence is unknown that have an offline presence); 
determining, by the device and based on applying a machine learning model to the information for the set of features, that a score associated with an output of the machine learning model satisfies a threshold, wherein the score indicates a likelihood that the online location is associated with a brand  ([0013]-[0114], [0018], [0035], [0047], [0059]-[0061], for a merchant having an online presence, the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence  (i.e. determine the score output from the ML indicating the likelihood of that candidate locations are a same entity/ the offline location and the online presences are of the same merchant/entity), e.g., in the example in fig. 2-4, the module 200 the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. determining the geographic location as an offline location is associated with the same merchant/entity as the online presence of the merchant/entity, [0014], [0098], wherein each of the merchants/entities have an online presence, wherein some may only have an online presence);
determine, based on the score, the brand associated with the online location ([0014]-[0015], [0047], [0052]-[0053], [0060]-[0061], [0098], for particular merchants that is determined to have an online presence, after being trained, the machine learning model predicts a first probability for the entity having an offline presence (i.e. the merchant at the geographic location is a brand determined to be associated with the online location) and set a first confidence threshold for the first probability based on  data retrieved from the database in phase one, including the geolocation, non-geolocation, and economic trait data, such as categories of business, operating hours, e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. the merchant of the geographic location of 333 is a brand determined to be associated with the online location), [0013]-[0014], wherein the database contains information of the merchants, such as geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of particular merchants with an online presence (i.e. the particular merchant and URL/website of the geographic location is a brand determined to be associated with the online location)); and 
pairing, by the device, the online location with the brand in the database such that the online location is linked with a first physical location of the brand in the database ([0014]-[0015], [0018], [0047], [0052]-[0053], [0060]-[0061], [0098], the machine learning model predicts a first probability for the entity representing a particular merchant having an offline presence based on  data retrieved from the database in phase one, including the geolocation, non-geolocation, and economic trait data, such as categories of business, operating hours, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence, e.g., in the example in fig. 2-4, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. pairing the online presence with the geographic location of the offline presence of the particular merchant/brand), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. pairing the online presence with the geographic location of the offline presence of the particular merchant/brand), [0013]-[0014], wherein the database contains various information of merchants, such as average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of particular merchants with an online presence (i.e. the merchant, the merchant URL/website and merchant store location is a physical location of the brand paired with the online location)); and 
add information associated with the online location to a graph associated with the brand, wherein the graph provides link information associated with at least one online location and at least one physical location related to the brand, and wherein the graph comprises links indicating that the at least one online location and at least one physical location are associated with the same brand ([0018], [0047], [0060]-[0061], figs. 2-4 provide graphs that visually illustrate a simplified example of the machine learning process, wherein, in graph 300, 310-312, 320-321, and 330-344 entities are represented as a dot or point in the graph, the module 200 accesses the database that contains data about these entities 310-312, 320-321, and 330-344, and if the first probability for an entity in the graph in fig. 2-4 to be the offline presence of the entity with an online exceeds the first confidence threshold, the entity in the graph in fig. 2-4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address presented in the graphical representation of figs. 2-4, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 on the graph has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in the graph depicted in fig. 4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is added to the graph), [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between variables (i.e. building a Bayesian network comprising the probability of the above locations adds the locations to the Bayesian network graph),  [0013]-[0014], wherein the database contains various information of merchants, such as geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location) of particular merchants with an online presence (i.e. the merchant, the merchant URL/website, and merchant store location is a physical location of the brand paired with the online location)).
Regarding claim 9, Margolin discloses the method of claim 6 (as above), further comprising: creating a subset of the graph associated with the brand, wherein the subset of the graph links the at least one physical location of the brand with at least one online location of the brand ([0018], [0047], [0060]-[0061], for each entity in a graph having an online presence, the machine learning model predicts a first probability for the entity having an offline presence at a geographical location in the graph, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence (i.e. linking the merchant location to the online location of the merchant in the graph in fig. 2-4), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. linking the merchant location to the online location of the merchant in the graph in fig. 2-4), [0063], since the entity 333 has been added as an entity with a known offline presence (i.e. linking the merchant location to the online location of the merchant in the graph in fig. 2-4), [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents a set of random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between one variable and another variable (i.e. generating the Bayesian network of probabilities for the above locations links the geographic location of the merchant with the online location of the merchant in the Bayesian network graph)).
Regarding claim 10, Margolin discloses the method of claim 6 (as above), further comprising: identifying a different data set, from the plurality of data sets, that indicates information associated with a second physical location ([0035], [0052], in a first phase, the program 210 of the module 200 may access an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants (e.g., merchants that own or operate the merchant server 140), wherein the module 200 discussed above may also retrieve data pertaining to non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 from the electronic database (i.e. different data sets of first and second physical locations), [0058]-[0059], [0080], in phase three of the process, the process uses the attributes data regarding the entities obtained in phase one of the process, e.g., the economic trait data of the labeled entities, and the data for these entities may be used as the training data for the machine learning model to predict the specific merchants of the remaining unlabeled entitles  330, 333-334, 337-339, 341 and 343-344 whose offline presence is unknown that have an offline presence (i.e. identifying different data sets of first and second physical locations with unknown offline presence)); 
parsing the different data set to identify information for the set of features  ([0038], the machine learning model 220 of the module 200 trains a machine learning model based on the economic traits of the merchants in the first subset and the second subset, and the machine learning model is trained using the non-geolocation attributes and geolocation data of the merchants (i.e. to train and predict based on the attributes, the system parses these attributes), [0052]-[0053], [0058]-[0059], a machine learning model is trained in phase three of the process using the attributes data obtained in phase one of the process, e.g., the economic trait data, geographic data, and non-geographic data of the labeled entities, and the data for these entities may be used as the training data for the machine learning model to predict which of the remaining unlabeled entitles  330, 333-334, 337-339, 341 and 343-344 whose offline presence is unknown that have an offline presence  (i.e. to train and predict based on the attributes of the multiple entities, the system parses different data sets of first and second physical locations with unknown offline presence));
determining, based on analyzing the information for the set of features, that the second physical location is associated with the brand ([0014]-[0015], [0047], [0052]-[0053], [0060]-[0061], [0098], for particular merchants that is determined to have an online presence, after being trained, the machine learning model predicts a first probability for each entity having an offline presence (i.e. the geographic location of the particular merchant is a brand determined to be associated with the online location) and set a first confidence threshold for the first probability based on  data retrieved from the database in phase one, including the geolocation, non-geolocation, and economic trait data, such as categories of business, operating hours, e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344  (i.e. different data sets of first and second physical locations) and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. the geographic location of 333 of the particular merchant is a brand determined to be associated with the online location), [0013]-[0014], wherein the database contains information of the merchants, such as geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of particular merchants with an online presence (i.e. the geographic location of each particular merchant is a brand determined to be associated with the online location)); and 
pairing, in the database, the second physical location with the brand such that the second physical location is linked with the online location and the first physical location  ([0014]-[0015], [0018], [0047], [0052]-[0053], [0060]-[0061], [0098], the machine learning model predicts a first probability for the entity representing a particular merchant having an offline presence based on  data retrieved from the database in phase one, including the geolocation, non-geolocation, and economic trait data, such as categories of business, operating hours, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence, e.g., in the example in fig. 2-4, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. pairing the online presence with the geographic location of the offline presence of the particular merchant/brand), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. pairing the online presence with the geographic location of the offline presence of the particular merchant/brand), [0013]-[0014], wherein the database contains various information of merchants, such as average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of particular merchants with an online presence (i.e. the geographic location of the particular merchant is a physical location of the brand paired with the online location)).
Regarding claim 11, Margolin discloses the method of claim 6 (as above), further comprising: comparing the plurality of data sets; determining that the one or more data sets, of the plurality of data sets, have a likelihood of being associated with the brand based on comparing the plurality of data sets; and identifying the one or more data sets based on determining that the one or more data sets have a likelihood of being associated with the brand  ([0014]-[0015], [0018], [0047], [0052]-[0053], [0060]-[0061], [0098], based on  data retrieved from the database in phase one, including the geolocation, non-geolocation, and economic trait data (i.e. comparing the data sets), such as categories of business, operating hours, etc., the machine learning model predicts a first probability for the entity representing a particular merchant having an offline presence  (i.e. determining a likelihood of the data sets associated with the merchant), and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence (i.e. identifying the data sets based on the determining), e.g., in the example in fig. 2-4, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence).
Regarding claim 14, Margolin discloses the method of claim 6 (as above), further comprising: obtaining, from the database, transaction data associated with the brand ([0035], the module 200 may include a program 210 and a machine learning model 220 that completes the machine learning process in four phases, wherein the program 210 of the module 200 may access an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants, wherein the economic trait data may include business attributes such as transaction volume, transaction amount, customer retention, risk score, [0013], the database of the payment provider of its clients/merchants contains various types of information, such as average number of transactions per year, month, day, average dollar amount per transaction, category of goods or service provided, number of years in existence, a geographical location, percentage of chargebacks, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants), wherein the transaction data includes transaction data associated with each physical location and each online location linked with the brand in the database ([0022], [0030]-[0031], a merchant server 140 used for POS or online purchases and transactions is maintained by a merchant offering various products and/or services who has an account with a payment service provider, wherein the merchant server 14 includes a checkout application 155 configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front (i.e. associated with transactions physical and online location) to accept payment information from or on behalf of user 105 through server 170 of the payment service provider).
Regarding claim 15, Margolin discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising ([0024], [0035], [0083]-[0084]):
one or more instructions that, when executed by one or more processors of a device, cause the device to ([0024], [0035], [0083]-[0084]):
receive information associated with physical locations of entities and online channels of entities, wherein the information includes a plurality of data sets, and wherein each data set, of the plurality of data sets, indicates information associated with a physical location or an online channel ([0035], [0052], in a first phase, the program 210 of the module 200 may access an electronic database of a payment provider to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants (e.g., merchants that own or operate the merchant server 140), wherein the module 200 discussed above may also retrieve data pertaining to non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 from the electronic database of the payment provider, [0013]-[0014], the database of the payment provider of its clients/merchants contains various types of information, such as category of goods or service provided, a geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants that have an online presence and may have an offline presence);
process the information based on one or more features to identify candidate data sets, wherein the candidate data sets include two or more data sets, of the plurality of data sets, with at least one data set associated with a physical location and at least one data set associated with an online channel ([0036], [0037], the program 210 of the module 200 may determine that a first subset of the merchants each have a physical presence (e.g., known to operate offline), a second subset of the merchants each have no physical presence (e.g., known to not operate offline), and a third subset of the merchants each have an unknown physical presence (e.g., uncertain whether the merchant operates offline or not) (i.e. identify candidate locations), [0047]-[0048], in phase one, the module 200 discussed above may access an electronic database that contains data about these entities 310-312, 320-321, and 330-344 and retrieve their respective geographical location data corresponding to their actual physical addresses, wherein the entities 330-344 are entities whose offline presence is still unknown at this point (i.e. identify candidate locations)); 
apply a model to the candidate data sets to determine a score, wherein the score indicates a likelihood that the two or more data sets are associated with a same entity ([0053], [0058]-[0060], the machine learning model is trained in phase three of the process using the attributes data obtained in phase one of the process, including non-geographical location and geographical location data of entities whose offline presence is unknown (i.e. candidate location), to predict which of the remaining unlabeled entities have an offline presence, e.g., only the entities 330, 333-334, 337-339, 341 and 343-344 still remain in the subset of entities whose offline presence is unknown after phase two, and for each of the remaining unlabeled entities, the machine learning model (after being trained) predicts a first probability for the entity having an offline presence and a second probability of the entity having no offline presence (i.e. determine a score that indicates a likelihood that ));
link the two or more data sets in a database based on a determination that the score satisfies a threshold, wherein the linking indicates that the two or more data sets are associated with the same entity ([0013]-[0114], [0018], [0035], [0047], [0059]-[0061], for a merchant having an online presence, the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence  (i.e. linking the geographic location as an offline location of the merchant with the online presence of the merchant), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database of the payment provider that contains data non-geographic data, such as economic traits, and respective geographical location data about these entities 330-344 in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. linking the geographic location as an offline location of the merchant with the online presence of the merchant), , [0063], the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is linked as an offline location of the merchant to the online location of the merchant), [0013]-[0014], the database of the payment provider of its clients/merchants contains various types of information, such as category of goods or service provided, a geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants that have an online presence and may have an offline presence (i.e. by determining the probability of the geographic location being an offline location is greater than the threshold, the geographic location is linked as an offline location of the merchant to the online location of the merchant)); and 
add information associated with the two or more data sets to a graph associated with the same entity, wherein the graph provides link information associated with at least one online location and information associated with at least one physical location related to the same entity, and wherein the graph comprises links indicating that the at least two or more data sets are associated with the same entity  ([0018], [0047], [0060]-[0061], figs. 2-4 provide graphs that visually illustrate a simplified example of the machine learning process, wherein, in graph 300, 310-312, 320-321, and 330-344 entities are represented as a dot or point in the graph, the module 200 accesses the database that contains data about these entities 310-312, 320-321, and 330-344, and if the first probability for an entity in the graph in fig. 2-4 to be the offline presence at the geographic location of the entity with an online presence exceeds the first confidence threshold, the entity in the graph in fig. 2-4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address presented in the graphical representation of figs. 2-4, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 on the graph has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in the graph depicted in fig. 4 is now labeled as having an offline presence (i.e. adding to the graph, wherein labeling the entity that is represented in the graph provides link information associated with an online location and a physical location of the entity and indicates that the at least one online location and the at least one physical location are associated with the same entity), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is added to the graph), [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between variables (i.e. building a Bayesian network comprising the probability of the above locations adds the locations to the Bayesian network graph)).
Regarding claim 17, Margolin discloses the non-transitory computer-readable medium of claim 15 (as above), wherein the one or more instructions, when executed by the one or more processors, further cause the device to: obtain one or more data sets, of the plurality of data sets ([0035], the module 200 may include a program 210 and a machine learning model 220 that completes the machine learning process in four phases, wherein the program 210 of the module 200 may access an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants, wherein the economic trait data may include business attributes such as transaction volume, transaction amount, customer retention, risk score, [0013], the database of the payment provider of its clients/merchants contains various types of information, such as average number of transactions per year, month, day, average dollar amount per transaction, category of goods or service provided, number of years in existence, a geographical location, percentage of chargebacks, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants), via an automated web-based interaction ([0023], user 105 may utilize user device 110 to visit a merchant's web site provided by merchant server 140 to browse for products offered by the merchant and initiate a payment transaction, [0083]-[0085], the cloud-based computing architecture 800 implements the present disclosure, including the machine learning discussed above, includes a mobile device 804 (e.g., the user device 110 of FIG. 1) and a computer 802 (e.g., the merchant server 140 or the server 170) connected to a computer network 806 (e.g., the Internet or an intranet), wherein a participating merchant or consumer/user may access information from the cloud-based resources 808 by logging on to a merchant account or a user account at computer 802 or by a number of devices, including suitable mobile devices), wherein the one or more data sets indicate information associated with online channels ([0035], the module 200 accesses an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants, wherein the economic trait data may include business attributes such as transaction volume, transaction amount, customer retention, risk score, [0013], the database of the payment provider of its clients/merchants contains various types of information, such as average number of transactions per year, month, day, average dollar amount per transaction, category of goods or service provided, number of years in existence, a geographical location, percentage of chargebacks, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants).
Regarding claim 19, Margolin discloses the non-transitory computer-readable medium of claim 15 (as above), wherein the one or more instructions, that cause the device to process the information based on the one or more features to identify the candidate data sets, further cause the device to: compare the plurality of data sets based on the one or more features; determine that two or more data sets, of the plurality of data sets, have a likelihood of being associated with the same entity based on comparing the plurality of data sets  ([0035], [0053], [0058]-[0060], in phase one, the module 200 accesses an electronic database to retrieve the geographical location data and non-geographical-location data such as economic trait data for a plurality of merchants, wherein the economic trait data may include business attributes such as transaction volume, transaction amount, customer retention, risk score, the machine learning model is trained in phase three of the process using the attributes data obtained in phase one of the process, including non-geographical location and geographical location data of entities whose offline presence is unknown (i.e. candidate location), to predict which of the remaining unlabeled entities have an offline presence, e.g., only the entities 330, 333-334, 337-339, 341 and 343-344 still remain in the subset of entities whose offline presence is unknown after phase two, and for each of the remaining unlabeled entities, the machine learning model (after being trained) predicts a first probability for the entity having an offline presence and a second probability of the entity having no offline presence (i.e. determine a score that indicates a likelihood that geographic location is an offline associated with the online presence of the merchant), [0013], the database of the payment provider of its clients/merchants contains various types of information, such as average number of transactions per year, month, day, average dollar amount per transaction, category of goods or service provided, number of years in existence, a geographical location, percentage of chargebacks, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants); and 
determine that the two or more data sets are to be included in the candidate data sets based on determining that the two or more data sets have a likelihood of being associated with the same entity ([0013]-[0114], [0018], [0035], [0047], [0059]-[0061], for a merchant having an online presence, the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence  (i.e. linking the geographic location as an offline location of the merchant with the online presence of the merchant), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database of the payment provider that contains data non-geographic data, such as economic traits, and respective geographical location data about these entities 330-344 in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. linking the geographic location as an offline location of the merchant with the online presence of the merchant), [0063], the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is linked as an offline location of the merchant to the online location of the merchant), [0013]-[0014], the database of the payment provider of its clients/merchants contains various types of information, such as category of goods or service provided, a geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants that have an online presence and may have an offline presence (i.e. by determining the probability of the geographic location being an offline location is greater than the threshold, the geographic location is linked as an offline location of the merchant to the online location of the merchant)).
Regarding claim 21, Margolin discloses  the system of claim 1 (as above), wherein the graph includes nodes that correspond to information of one or more of the at least one online location or the at least one physical location ( [0018], [0047], [0060]-[0061], figs. 2-4 provide graphs that visually illustrate a simplified example of the machine learning process, wherein, in graph 300, 310-312, 320-321, and 330-344 entities are represented as a dot or point in the graph with longitude and latitude representing a geographical location of the entity, [0098], [0014]-[0015], wherein each of the  merchant/entities have at least an online location), and wherein one or more nodes, of the nodes, that are associated with the same entity are connected via links  ([0018], [0047], [0060]-[0061], figs. 2-4 provide graphs that visually illustrate a simplified example of the machine learning process, wherein, in graph 300, 310-312, 320-321, and 330-344 entities are represented as a dot or point in the graph, the module 200 accesses the database that contains data about these entities 310-312, 320-321, and 330-344, and if the first probability for an entity in the graph in fig. 2-4 to be the offline presence at the geographic location of the entity with an online presence exceeds the first confidence threshold, the entity in the graph in fig. 2-4 is now labeled as having an offline presence (i.e. labeling the entity in the graph as being an offline presence of an entity with an online presence – connecting via links the node with other nodes representing the same entity), including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 on the graph has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in the graph depicted in fig. 4 is now labeled as having an offline presence (i.e. labeling the entity in the graph as being an offline presence of an entity with an online presence – connecting via links the node with other nodes representing the same entity))
Regarding claim 22, this claim is substantially similar to claim 21, and is, therefore, rejected on the same basis as claim 21. While claim 22 is directed toward a method, Margolin discloses a method as claimed. [0012].
Regarding claim 23, Margolin discloses the method of claim 6 (as above), wherein the machine learning model is trained with information associated with a set of features for one or more locations associated with one or more brands, including the brand ([0038]-[0039], [0059], [0092]-[0093], [0097], data pertaining to the geographical location of an entity and the one or more attributes from an electronic database are retrieved, the machine learning model is the trained using attribute of the entity to determine a first probability and a second probability for each of the remaining merchants in the third subset, [0013], wherein the database may contain various category of goods or service provided, a geographical location, percentage of chargebacks, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants (i.e. associated with one or more brands, including the brand)).


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 12, 13, 16, & 18 is rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 20210201186 A1), hereinafter Margolin, in view of Or (US 20140358661 A1), hereinafter Or.
Regarding claim 2, Margolin discloses the system of claim 1 (as above). Further, while Margolin discloses wherein the one or more processors are further configured to: receive, from a client device, a request for information associated with the entity ([0083]-[0085], the cloud-based computing architecture 800 implements the present disclosure, including the machine learning discussed above, wherein the cloud-based computing architecture 800 includes a mobile device 804 (e.g., the user device 110 of FIG. 1) and a computer 802 (e.g., the merchant server 140 or the server 170) connected to a computer network 806 (e.g., the Internet or an intranet), wherein a participating merchant or consumer/user may access information from the cloud-based resources 808 by logging on to a merchant account or a user account at computer 802 or by a number of devices, including suitable mobile devices, [0015], in a first phase of the machine learning process, available information is labeled for a group of merchants by a human agent in some embodiments, for example by a human agent who manually checks the digital media (e.g., a website) of a merchant).
… the graph associated with the entity; 
identify the information associated with the entity based on the graph ([0018], [0047], [0060]-[0061], the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold (i.e. identify the geographic and nongeographic information associated with the entity based on the graph), the entity is now labeled as having an offline presence (i.e. adding to the graph), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. identify the geographic and nongeographic information associated with the entity based on the graph), and the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents a set of random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between one variable and another variable (i.e. building a Bayesian network with the above locations adds the locations to the Bayesian network graph)); and 
provide, …, the information associated with the entity ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of merchants with an online presence), Margolin does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Or.
Or teaches receive, from a client device, a request for information associated with the entity ([0075], a customer 115 may send a search query with the word “vcloud” or "cafe bandra" and the multi-brand loyalty server 130 may search for loyalty events for the merchant "cafe bandra," [0040], search queries are received from mobile devices 110 operated by customers 115, the and mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings); 
retrieve, from a database, … associated with the entity ([0040], when search queries are received, the mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings, [0057], [0065], a content index 507 database of the search module 360 contains indexed documents (e.g., promotions and/or rewards) for a domain, which is used to determine query responses, e.g., for a “restaurants” domain, includes  a list of restaurants, classification of restaurants (e.g., Italian), attributes, address, [0075], a customer 115 may send a search query with the word “vcloud” or "cafe bandra" and the multi-brand loyalty server 130 may search for loyalty events for the merchant "cafe bandra"); 
identify the information associated with the entity … ([0040], the mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings, [0057], [0065], [0068], the document retriever 508 of the search module 360 determines a query response document for a query by using the scorer 510 to determine a relevance score for each of a plurality of query response candidates (candidate documents), and selects the candidate with the highest relevance score, [0075], the multi-brand loyalty server 130 may search for loyalty events for the merchant "cafe bandra"); and 
provide, to the client device, the information associated with the entity ([0040], the mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings, and the query results may be sent back to the mobile device 110 via the device communication module 370, fig. 7A).
Margolin and Or are analogous fields of invention because both address the problem of obtaining and providing relevant information regarding merchants based on locations and managing payment transactions at the merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Margolin the ability to receive a request for information from a client device, retrieve and identify information from a database, and provide the information to the client device, as taught by Or, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a request for information from a client device, retrieving and identifying information from a database, and providing the information to the client device, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Margolin with the aforementioned teachings of Or in order to produce the added benefit of delivering nearby and timely product and service recommendations that provide relevance to the consumer. [0004].
Regarding claim 3, the combined teachings of Margolin and Or teaches the system of claim 2 (as above). Further, Margolin discloses wherein the information associated with the entity includes at least one of: in-person locations and online locations of the entity, or transaction data associated with the entity ([0035], [0038], in phase one, the module 200 accesses an electronic database to retrieve the geographical location data and non-geolocation attributes/other attributes, [0013], the database of the payment provider of its clients/merchants contains various types of information, such as a geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of the merchants).
Regarding claim 4, the combined teachings of Margolin and Or teaches the system of claim 1 (as above). Further, while Margolin discloses wherein the one or more processors are further configured to: receive, from a client device, a request to create a … credential, for an account, that is to be associated with the entity ([0032], [0034], server 170 is maintained by an online payment service provider to provide payment between user 105 and the operator of merchant server 140, wherein the server 170 includes payment applications 175 to interact with user device 110, and payment application 17 receives information from a user device and/or merchant server 140 for processing, and determines the existence of and to manage accounts for user 105, as well as create new accounts if necessary);
… the graph associated with the entity; 
determine each online location or in-person location associated with the entity from the graph ([0018], [0047], [0060]-[0061], the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold (i.e. identify the geographic and nongeographic information associated with the entity based on the graph), the entity is now labeled as having an offline presence (i.e. adding to the graph), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence (i.e. identify the geographic and nongeographic information associated with the entity based on the graph), and the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents a set of random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between one variable and another variable (i.e. building a Bayesian network with the above locations adds the locations to the Bayesian network graph));
create the temporary credential such that the … credential can be used to complete transactions at least one of each online location or in-person location associated with the entity; and 
provide, to the client device, the … credential ([0032], [0034], server 170 is maintained by an online payment service provider to provide payment between user 105 and the operator of merchant server 140, wherein the server 170 includes payment applications 175 to interact with user device 110, including  payment application 175 determining the existence of and to manage accounts for user 105, as well as create new accounts if necessary), Margolin does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Or.
Or teaches receive, from a client device, a request to create a temporary credential, for an account, that is to be associated with the entity ([0073], the customer 115 visits a landing page associated with the multi-brand loyalty service and the multi-brand loyalty server 130 provides the customer 115 with instructions to join the service, and for example, sending an SMS message to the multi-brand loyalty with the word "JOIN."); 
obtain, from a database, the … associated with the entity; 
determine each online location or in-person location associated with the entity from the … ([0040], when search queries are received, the mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings, [0057], [0065], a content index 507 database of the search module 360 contains indexed documents (e.g., promotions and/or rewards) for a domain, which is used to determine query responses, e.g., for a “restaurants” domain, includes  a list of restaurants, classification of restaurants (e.g., Italian), attributes, address, [0075], a customer 115 may send a search query with the word “vcloud” or "cafe bandra" and the multi-brand loyalty server 130 may search for loyalty events for the merchant "cafe bandra"); 
create the temporary credential such that the temporary credential can be used to complete transactions at least one of each online location or in-person location associated with the entity; and 
provide, to the client device, the temporary credential ([0074], after sending a SMS message with the word "JOIN" to the multi-brand loyalty server 130, the server may create a new account, assign a temporary password to the customer 115 and send the temporary password to the customer 115, wherein using this temporary password, the customer 115 may be able to login to the multi-brand loyalty server 130 and activate the account).
Margolin and Or are analogous fields of invention because both address the problem of obtaining and providing relevant information regarding merchants based on locations and managing payment transactions at the merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Margolin the ability to receive a request for an account from a client device, retrieve and identify information from a database, and create and provide a temporary account to the client device, as taught by Or, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a request for information from a client device, retrieving and identifying information from a database, and providing the information to the client device, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Margolin with the aforementioned teachings of Or in order to produce the added benefit of delivering nearby and timely product and service recommendations that provide relevance to the consumer. [0004].
Regarding claim 12, Margolin discloses the method of claim 6 (as above). Further, while Margolin discloses receiving, from a client device, a request to create a … credential, for an account ([0032], [0034], server 170 is maintained by an online payment service provider to provide payment between user 105 and the operator of merchant server 140, wherein the server 170 includes payment applications 175 to interact with user device 110, and payment application 17 receives information from a user device and/or merchant server 140 for processing, and determines the existence of and to manage accounts for user 105, as well as create new accounts if necessary), that is to be associated with an entity, wherein the entity is associated with the brand; 
identifying, in the database, one or more online locations and one or more physical locations associated with the entity based on the one or more online locations and the one or more physical locations being linked with the brand ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of merchants with an online presence); and 
creating the … credential such that the temporary credential can be used to complete transactions at the one or more online locations and the one or more physical locations; and 
providing, to the client device, the … credential ([0032], [0034], server 170 is maintained by an online payment service provider to provide payment between user 105 and the operator of merchant server 140, wherein the server 170 includes payment applications 175 to interact with user device 110, including  payment application 175 determining the existence of and to manage accounts for user 105, as well as create new accounts if necessary), Margolin does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Or.
Or teaches receiving, from a client device, a request to create a temporary credential, for an account, that is to be associated with an entity, wherein the entity is associated with the brand  ([0073], the customer 115 visits a landing page associated with the multi-brand loyalty service and the multi-brand loyalty server 130 provides the customer 115 with instructions to join the service, and for example, sending an SMS message to the multi-brand loyalty with the word "JOIN."); 
identifying, in the database, one or more online locations and one or more physical locations associated with the entity based on the one or more online locations and the one or more physical locations being linked with the brand ([0040], when search queries are received, the mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings, [0057], [0065], a content index 507 database of the search module 360 contains indexed documents (e.g., promotions and/or rewards) for a domain, which is used to determine query responses, e.g., for a “restaurants” domain, includes  a list of restaurants, classification of restaurants (e.g., Italian), attributes, address, [0075], a customer 115 may send a search query with the word “vcloud” or "cafe bandra" and the multi-brand loyalty server 130 may search for loyalty events for the merchant "cafe bandra"); and 
creating the temporary credential such that the temporary credential can be used to complete transactions at the one or more online locations and the one or more physical locations; and 
providing, to the client device, the temporary credential  ([0074], after sending a SMS message with the word "JOIN" to the multi-brand loyalty server 130, the server may create a new account, assign a temporary password to the customer 115 and send the temporary password to the customer 115, wherein using this temporary password, the customer 115 may be able to login to the multi-brand loyalty server 130 and activate the account).
Margolin and Or are analogous fields of invention because both address the problem of obtaining and providing relevant information regarding merchants based on locations and managing payment transactions at the merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Margolin the ability to receive a request for an account from a client device, retrieve and identify information from a database, and create and provide a temporary account to the client device, as taught by Or, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a request for an account from a client device, retrieving and identifying information from a database, and creating and providing a temporary account to the client device, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Margolin with the aforementioned teachings of Or in order to produce the added benefit of delivering nearby and timely product and service recommendations that provide relevance to the consumer. [0004].
Regarding claim 13, Margolin discloses the method of claim 6 (as above). Further, while Margolin discloses further comprising: receiving an indication of a transaction completed at an entity location using resources of an account ([0031], a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front, and checkout application 155 may be configured to accept payment information from or on behalf of user 105 through server 170 over network 160);
identifying, in the database, a brand associated with the entity location; and 
providing … associated with the brand, wherein the information associated with the brand includes at least one of: a logo or brand identifier, a uniform resource locator of an online location associated with the brand, an incentive or reward program associated with the brand, or transaction data associated with the brand ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of merchants with an online presence), Margolin does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Or.
Or teaches receiving an indication of a transaction completed at an entity location using resources of an account ([0035], [0039], the account management module 345 of the recommendation module 350 receives transaction data between a user and a merchant subscriber, from a point of sale device 120 operated by that merchant, [0025], the multi-brand loyalty sever 130 receives 210 customer identification from a merchant subscriber 125 from the payment method used by the customer, such as credit card number); 
identifying, in the database, a brand associated with the entity location ([0039], the recommendation module 350 utilizes information in the member profile database 340, the merchant database 310, the transaction data, and the customer identification, to determine the product or service that is relevant to the user, wherein the member profile database 340 stores a user profile for a user containing information such as age, sex, address, product preferences, store preferences, purchase history, stores frequented, etc., and the merchant database 310 stores business information for each merchant subscriber, including products or services offered by the merchant, locations for stores operated by the merchant, store hours for the merchant, etc., [0047]-[0048], the pattern classifier 402 takes the information about a user's recent purchases, from the transaction data, with information from the user's profile (e.g., purchase history, demographic information, etc.), and selects a product or service from the product/service database 405 relevant to the user, wherein 405 contains merchant subscriber records in the merchant database 310 for merchants that offer the product or service for sale, and merchant selection module 404 selects a suggested merchant for a user from the merchant database 310 by accessing the records of a plurality of merchant subscribers to determine candidate merchants that offer the suggested product or service, select a candidate merchant that is associated with a location within the search vicinity based on the price of the suggested product or service, the value of coupons or promotions offered by the candidates, and the distance between the geographical location of the user and the candidate merchants); and 
providing, to a client device associated with the account, information associated with the brand, wherein the information associated with the brand includes at least one of: a logo or brand identifier, a uniform resource locator of an online location associated with the brand, an incentive or reward program associated with the brand, or transaction data associated with the brand ([0056], once a merchant is selected, a notification containing information about the selected product or service can be sent by the recommendation module 350 to the mobile device 110 operated by the user, wherein the message may contain information about the suggested merchant from the merchant database 310, such as, for example, an address for a store of the merchant, a coupon for the suggested product or service, etc.).
Margolin and Or are analogous fields of invention because both address the problem of obtaining and providing relevant information regarding merchants based on locations and managing payment transactions at the merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Margolin the ability to receive transaction information, retrieve information regarding a brand from a database, and provide information regarding the brand to a client device, as taught by Or, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving transaction information, retrieving information regarding a brand from a database, and providing information regarding the brand to a client device, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Margolin with the aforementioned teachings of Or in order to produce the added benefit of delivering nearby and timely product and service recommendations that provide relevance to the consumer. [0004].
Regarding claim 16, Margolin discloses non-transitory computer-readable medium of claim 15 (as above). Further, while Margolin discloses wherein the one or more instructions, when executed by the one or more processors, further cause the device to: create a subset of the graph, associated with the entity, that indicates physical locations or online channels associated with the two or more data sets and that links the physical locations and the online channels associated with the entity; and … the subset of the graph ([0018], [0047], [0060]-[0061], the machine learning model predicts a first probability for the entity having an offline presence, and if the first probability exceeds the first confidence threshold, the entity is now labeled as having an offline presence (i.e. adding to the graph), e.g., in the example in fig. 2-4, the module 200 accesses an electronic database that contains data about these entities 330-344 and respective geographical location data in graph 300 representing their actual physical address, including X-axis and Y-axis representing the longitude and latitude, the machine learning model predicts that the entity 333 has a first probability of 0.93 (93%) of having an offline presence, and since the first probability value of 0.93 is greater than the value of 0.9 for the first confidence threshold, the entity 333 in fig. 4 is now labeled as having an offline presence (i.e. adding to the graph), [0063], since the entity 333 has been added as an entity with a known offline presence (i.e. the geographic location of 333 is added to the graph), [0082], wherein Bayesian networks may be used to implement machine learning, wherein a Bayesian network is an acyclic probabilistic graphical model that represents a set of random variables and their conditional independence with a directed acyclic graph (DAG), and the Bayesian network presents the probabilistic relationship between one variable and another variable (i.e. building a Bayesian network with the above locations adds the locations to the Bayesian network graph)), Margolin does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Or.
Or teaches store … in the database ([0038], the merchant management module 315 receives business information from the merchant subscriber, the information about products or services offered by the merchant, locations for stores operated by the merchant, store hours for the merchant, etc., and the information for each merchant subscriber is stored in records in the merchant database 310). 
Margolin and Or are analogous fields of invention because both address the problem of obtaining and providing relevant information regarding merchants based on locations and managing payment transactions at the merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Margolin the ability to store information in a database, as taught by Or, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of storing the graph in the database, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Margolin with the aforementioned teachings of Or in order to produce the added benefit of delivering nearby and timely product and service recommendations that provide relevance to the consumer. [0004].
Regarding claim 18, Margolin discloses non-transitory computer-readable medium of claim 15 (as above). Further, while Margolin discloses wherein the one or more instructions, when executed by the one or more processors, further cause the device to: receive a request to grant a … credential that is to be associated with an entity  ([0032], [0034], server 170 is maintained by an online payment service provider to provide payment between user 105 and the operator of merchant server 140, wherein the server 170 includes payment applications 175 to interact with user device 110, and payment application 17 receives information from a user device and/or merchant server 140 for processing, and determines the existence of and to manage accounts for user 105, as well as create new accounts if necessary);
identify, in the database, at least one physical location associated with the entity and at least one online channel associated with the entity based on the at least one physical location and the at least one online channel being linked in the database ([0038], [0052]-[0053], [0098], the module 200 discussed above retrieves data pertaining to geolocation and non-geographical-location attributes (e.g., economic traits or business characteristics) of the entities 310-312, 320-321, and 330-344 with an online presence from the electronic database, including economic trait data, categories of business, operating hours, days of closure, number of employees, number of fraud-related disputes, number of years as a client, [0013]-[0014], wherein the database contains average number/dollar of transactions per year/month/day, geographical location, online locations (e.g., the URL or website), offline locations (e.g., a physical brick-and-mortar store location), or other attributes of merchants with an online presence); and 
enable the … credential to be used to complete transactions at the at least one physical location and the at least one online channel ([0032], [0034], server 170 is maintained by an online payment service provider to provide payment between user 105 and the operator of merchant server 140, wherein the server 170 includes payment applications 175 to interact with user device 110, including  payment application 175 determining the existence of and to manage accounts for user 105, as well as create new accounts if necessary), Margolin does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Or.
Or teaches receive a request to grant a temporary credential that is to be associated with an entity ([0073], the customer 115 visits a landing page associated with the multi-brand loyalty service and the multi-brand loyalty server 130 provides the customer 115 with instructions to join the service, and for example, sending an SMS message to the multi-brand loyalty with the word "JOIN."); 
identify, in the database, at least one physical location associated with the entity and at least one online channel associated with the entity based on the at least one physical location and the at least one online channel being linked in the database ([0040], when search queries are received, the mobile search module 360 identifies query results that are referenced to indexed documents that are relevant to the query strings, [0057], [0065], a content index 507 database of the search module 360 contains indexed documents (e.g., promotions and/or rewards) for a domain, which is used to determine query responses, e.g., for a “restaurants” domain, includes  a list of restaurants, classification of restaurants (e.g., Italian), attributes, address, [0075], a customer 115 may send a search query with the word “vcloud” or "cafe bandra" and the multi-brand loyalty server 130 may search for loyalty events for the merchant "cafe bandra"); and 
enable the temporary credential to be used to complete transactions at the at least one physical location and the at least one online channel ([0074], after sending a SMS message with the word "JOIN" to the multi-brand loyalty server 130, the server may create a new account, assign a temporary password to the customer 115 and send the temporary password to the customer 115, wherein using this temporary password, the customer 115 may be able to login to the multi-brand loyalty server 130 and activate the account).
Margolin and Or are analogous fields of invention because both address the problem of obtaining and providing relevant information regarding merchants based on locations and managing payment transactions at the merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Margolin the ability to receive a request for an account from a client device, identify information from a database, and enable the temporary account to the client device, as taught by Or, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a request for information from a client device, identifying information from a database, and enabling the temporary account to the client device, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Margolin with the aforementioned teachings of Or in order to produce the added benefit of delivering nearby and timely product and service recommendations that provide relevance to the consumer. [0004].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lu, et al. (US 20210173825 A1) disclosing systems and methods identifies pairs of the entities as duplicate entities based on scores generated by a machine learning model and determines a canonical entity in each of the duplicate entities by merging fields in the duplicate entities.
Koltnow, et al. (US 20180053252 A1) disclosing systems and methods that allow for users to apply for a temporary credit account associated with different brands. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623